Citation Nr: 1029674	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for an innocently acquired 
psychiatric condition.

3.  Entitlement to service connection for the residuals of a 
cholecystectomy.

4.  Entitlement to service connection for a pilonidal cyst, 
status post excision.

5.  Entitlement to service connection for a right shoulder 
condition, status post rotator cuff repair.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had active duty for training from August 1980 to 
March 1981.  She had other service in Reserve apparently 
extending to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

By rating action in February 2004, the RO denied the claims of 
service connection for hypertension, a left knee disorder, a 
bilateral foot disorder, a chronic heart condition and asthma.  

In a rating decision dated in September 2004, the RO denied the 
claims of service connection for a right shoulder condition, 
hiatal hernia, pilonidal cyst, residuals of a cholecystectomy and 
an acquired psychiatric disability.  In addition, the RO 
confirmed and continued the claims denied in February 2004.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The record reflects that the RO has made many attempts to verify 
the dates of the appellant's service with the Reserve including 
information pertaining to her periods of active duty for 
training, as well as to obtain any outstanding service treatment 
records.  

In this regard, the Board notes the RO has written several 
letters to the appellant requesting that she provide information 
concerning her Reserve units and submit any records she had.  In 
addition, the RO has contacted her Reserve units.  The RO 
received a response from one unit in December 2004.  This 
indicated that all original records were sent to "TTHS."  

The Board acknowledges that a November 2004 letter was sent to 
"81 RRC TTHS ACCOUNT," but no response has been received.  
Thus, it is not clear that all indicated development has been 
accomplished to the extent possible.  

Under 38 C.F.R. § 3.159(c)(2) (2009), the VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency...VA will end its efforts to obtain 
records from a Federal department of agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile.  

Since the appellant's most recent Reserve unit has not informed 
VA that the requested records do not exist or that it does not 
have them, VA is required to make another attempt to obtain the 
requested records.  

In addition, any additional development to fully assist the 
appellant in developing  her claims should be undertaken before 
the case is returned to the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again contact the 
appellant's Reserve unit in order to obtain 
any additional service treatment records 
and to verify her dates of active duty for 
training.  The address of the unit is as 
follows:  81 RRC TTHS, ACCOUNT 1 (148050), 
251 W Oxmoor Road, Birmingham, AL 35209-
6583.

2.  If the RO is unable to obtain any of 
these records after continued efforts and 
it is reasonably certain that they do not 
exist or that further efforts to obtain 
them would be futile, the appellant should 
be notified accordingly.  See 38 C.F.R. § 
3.159(e).  The appellant should be reminded 
that she may submit evidence in support of 
her claims.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished with an 
appropriate Supplemental Statement of the 
Case and afforded a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


